2:19-cv-02209-MMM-JEH  # 1 STATES
                   UNITED   Page 1 of 10
                                   DISTRICT COURT                         E-FILED
                                               Tuesday, 30 July, 2019 02:26:42 PM
               FOR THE CENTRAL DISTRICT OF ILLINOIS
                          URBANA DIVISION           Clerk, U.S. District Court, ILCD

ESTATE OF JAMIE E. MOORE, by Bayleah             CASE NO. 19-CV-2209
Moore, as Personal Representative of the Estate,
and on behalf of the Survivors,

       Plaintiff,

v.

VERMILION COUNTY, VERMILION
COUNTY SHERIFF PATRICK HARTSHORN,
VERMILION COUNTY DEPUTIES FOX,
ROBINSON, WALWORTH, PROOTER,
INGRAM, and YOUNG,

       Defendants.


                                       COMPLAINT

       1.      This is an action for money damages brought pursuant to 42 U.S.C. §
1983, and the common law and statutes of the State of Illinois.
       2.      Jurisdiction for Plaintiff’s federal claims is based on 28 U.S.C. §§ 1331
and 1343(a). Jurisdiction for Plaintiff’s state claims is based on supplemental jurisdiction
pursuant to 28 U.S.C. § 1367(a).
       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), in that the
claims arose in this district as alleged below.
                                           Parties
       4.      Plaintiff Bayleah Moore is the duly appointed Personal Representative of
the Estate of Jamie E. Moore, having been appointed Personal Representatives by the
Probate Division of the Circuit Court of Vermilion County, in Case No.: 19-P-135. This
action is brought by Bayleah Moore, as daughter of Jamie E. Moore, in her capacity as
Personal Representative of the Estate of Jamie E. Moore, on behalf of the Estate of Jamie
E. Moore, and on behalf survivors including Jamie E. Moore’s two minor children.
       5.      At times material to this action, Jamie E. Moore, Plaintiff’s decedent, was
a pre-trial detainee confined in Vermilion County Jail, Danville, Illinois, a correctional
facility maintained by Defendant PATRICK HARTSHORN (“Defendant
HARTSHORN”).


                                              1
2:19-cv-02209-MMM-JEH
        6.   At all relevant #times,
                                1 Page    2 of 10
                                     Defendant HARTSHORN was the duly elected
 sheriff of Vermilion County and chief administrator of the Vermilion County Jail. At all
 relevant times, he was acting under color of law and in the course and scope of his
 employment as the agent, servant, and an official policymaker for Defendant
 VERMILION COUNTY on issues relating to care of prisoners in Vermilion County Jail
 and the policies, procedures, practices, and customs, as well as the acts and omissions,
 challenged by this suit, and as the County’s chief law enforcement officer. Defendant
 HARTSHORN was the commanding officer of all Vermilion County sheriff’s deputies,
 correctional officers, and jail employees, and he was responsible for their training,
 supervision, and conduct. He is sued in his official capacity.
        7.      Defendant VERMILION COUNTY is joined in this action pursuant to
 Carver v. Sheriff of LaSalle County, 324 F.3d 947 (7th Cir. 2003).
        8.      At times material to this complaint, Defendants FOX, ROBINSON,

 WALWORTH, PROOTER, INGRAM and YOUNG were correctional officers in the

 Vermilion County Jail who were responsible for the well-being and safety of detainees,

 including doing cell checks on prisoners in isolation and responding to requests for

 medical attention. At all times material to this action, Jamie E. Moore was a detainee

 subjected to the care, custody and control of Defendants FOX, ROBINSON,

 WALWORTH, PROOTER, INGRAM and YOUNG while he was housed in Vermilion

 County Jail. Defendants FOX, ROBINSON, WALWORTH, PROOTER, INGRAM and

 YOUNG are employed by Tazewell County.

        9.      Defendants FOX, ROBINSON, WALWORTH, PROOTER, INGRAM

 and YOUNG are sued in their individual capacities.

                                            Facts
        10.     On August 1, 2018, Jamie E. Moore was a pre-trial detainee at the
 Vermilion County Jail.
        11.     Around 3:00 p.m. on August 1, 2018, the sewer line in the K-Block in the
 Vermilion County Jail became backed up.
        12.     Maintenance staff arrived in K-Block to clean the cell block and unclog
 the drain.

                                              2
2:19-cv-02209-MMM-JEH
        13.               # 1staff
             The maintenance    Page   3 ofsome
                                   needed    10 of the detainees moved out of their
 cells.
           14.     Defendants FOX, ROBINSON, WALWORTH, PROOTER, INGRAM
 and YOUNG responded to help move detainees.
           15.     During their response, Defendants FOX, ROBINSON, WALWORTH,
 PROOTER, INGRAM and YOUNG battered Jamie E. Moore while attempting to move
 him from his cell.
           16.     Defendants FOX, ROBINSON, WALWORTH, PROOTER, INGRAM
 and YOUNG were aware that Jamie E. Moore had a prior heart condition, as he was
 previously taken to an outside hospital for chest pains and elevated blood pressure.
           17.     During the altercation, Jamie E. Moore was struck in the face multiple
 times.
           18.     Defendant WALWORTH also tased Jamie E. Moore.
           19.     After Jamie E. Moore was beaten and tased, he was thrown into an
 isolation cell.
           20.     Jamie E. Moore was bleeding from the head after getting beaten and tased.
           21.     While the beating was occurring, Defendants FOX, ROBINSON,
 WALWORTH, PROOTER, INGRAM and YOUNG had an opportunity to stop the
 beating by fellow correctional officers but failed to do so.
           22.     After the beating, Defendants FOX, ROBINSON, WALWORTH,
 PROOTER, INGRAM and YOUNG did not get any medical attention for Jamie E.
 Moore.
           23.     Defendants FOX, ROBINSON, WALWORTH, PROOTER, INGRAM
 and YOUNG did not have any medical personal examine Jamie E. Moore after he was
 tased though they were aware he had a pre-existing heart condition.
           24.     Within a few hours after being placed into the isolation cell, Jamie E.
 Moore died.
           25.     Jamie E. Moore was only 42 years-old at the time of his death.
           26.     Each individual Defendant-Officer acted willfully and wantonly,
 maliciously, and with a conscious disregard and deliberate indifference to Plaintiff’s
 rights.
           27.     As a direct and proximate result of the acts of the Defendants described
 above, Plaintiff suffered damages including physical pain and suffering, emotional
 distress and pecuniary damages including medical expenses.

                                                 3
2:19-cv-02209-MMM-JEH # 1            Page 4 of 10
                                         COUNT I
                            (42 U.S.C. § 1983 – Excessive Force)

       28.     Plaintiff realleges paragraphs 1 through 27 as if fully set forth herein.
       29.     Defendants FOX, ROBINSON, WALWORTH, PROOTER, INGRAM
and YOUNG violated Plaintiff’s Fourth Amendment right, as guaranteed by the
Fourteenth Amendment, to be free from the use of excessive and unreasonable force.
       WHEREFORE, Plaintiff asks that this Honorable Court:
       a)      Enter judgment against Defendants FOX, ROBINSON, WALWORTH,
               PROOTER, INGRAM and YOUNG,
       b)      Award Plaintiff compensatory and punitive damages,
       c)      Award attorneys’ fees and costs, and
       d)      Award any further relief that this Honorable Court deems just and
               equitable.

                                       COUNT II
                        (42 U.S.C. § 1983 – Failure to Intervene)

       30.     Plaintiff realleges paragraphs 1 through 27 as if fully set forth herein.
       31.     While Jamie E. Moore was subjected to excessive force, Defendants FOX,
ROBINSON, WALWORTH, PROOTER, INGRAM and YOUNG had an opportunity to
intervene, but chose not to intervene.
       32.     Defendants FOX, ROBINSON, WALWORTH, PROOTER, INGRAM
and YOUNG were deliberately indifferent to Jamie E. Moore’s right to be free from
excessive and unreasonable force.
       WHEREFORE, Plaintiff asks that this Honorable Court:
       a)      Enter judgment against Defendants FOX, ROBINSON, WALWORTH,
               PROOTER, INGRAM and YOUNG,
       b)      Award Plaintiff compensatory and punitive damages,
       c)      Award attorneys’ fees and costs, and
       d)      Award any further relief that this Honorable Court deems just and
               equitable.




                                              4
2:19-cv-02209-MMM-JEH # 1 Page       5 of 10
                                  COUNT    III
                (42 U.S.C. § 1983 – Denial of Medical Attention)

        33.      Plaintiff realleges paragraphs 1 through 27 as if fully set forth herein.
        34.      Plaintiff had a serious medical need regarding his health, including his
 heart condition after being tased.
        35.      Defendants FOX, ROBINSON, WALWORTH, PROOTER, INGRAM
 and YOUNG were deliberately indifferent to Jamie E. Moore’s serious medical need.
        36.      Defendants FOX, ROBINSON, WALWORTH, PROOTER, INGRAM
 and YOUNG were aware of a substantial risk of harm to Jamie E. Moore’s health and
 Defendants disregarded this risk by failing to take reasonable measures to address it.
        37.      After the Defendants FOX, ROBINSON, WALWORTH, PROOTER,
 INGRAM and YOUNG beat Jamie E. Moore and Defendant WALWORTH tased Jamie
 E. Moore, they threw him in an isolation cell without medical clearance, denying Jamie E.
 necessary medical attention.
        38.      Defendants FOX, ROBINSON, WALWORTH, PROOTER, INGRAM
 and YOUNG’s deliberate indifference caused harm to Plaintiff.
        WHEREFORE, Plaintiff asks that this Honorable Court:
        a)       Enter judgment against Defendants FOX, ROBINSON, WALWORTH,
                 PROOTER, INGRAM and YOUNG,
        b)       Award Plaintiff compensatory and punitive damages,
        c)       Award attorneys’ fees and costs, and
        d)       Award any further relief that this Honorable Court deems just and
                 equitable.
                                    COUNT IV
 (42 U.S.C. § 1983 – Monell Claim against the SHERIFF PATRICK HARTSHORN)

        39.      Plaintiff realleges all of the above paragraphs and counts, as if fully set
 forth herein.
        40.      At all times material to this Complaint, there existed in the following
 practices, policies and customs within the Vermilion County Jail:
                 a.     arbitrary use of excessive force against pretrial detainees;

                 b.     failure to deter sheriff’s deputies from the type of misconduct
                        alleged in this Complaint, by its lack of discipline for misconduct,
                        and defective investigations.

                 c.     failure to provide proper medical attention for pretrial detainees

                                                5
2:19-cv-02209-MMM-JEH     # 1have
                  after they    Page
                                  been6tased.
                                        of 10

              d.      failure to properly train sheriff’s deputies in how to handle pretrial
                      with known heart conditions.

       41.    For example, one or more policymakers were made aware of the
misconduct which led to the following lawsuits:
              a.      Jones v. Hartshorn, No. 15-CV-2032, 2017 WL 3140360, at *4
                      (C.D.Ill. July 24, 2017) (summary judgment is denied to Defendant
                      Vermilion County jail guard on Plaintiff's claims arising from
                      plaintiff's dermatitis, tooth decay, and alleged rectal bleeding
                      during his 2013 detention in the Vermilion County Jail).

              b.      Jones v. Vermilion Cty. Jail, No. 15-CV-2032, 2015 WL 9217110,
                      at *1 (C.D. Ill. Dec. 17, 2015) (allowing detainee’s claims of
                      inadequate medical care to proceed when detainee was not given
                      treatment for serious medical conditions like diabetes, heart
                      disease, dermatitis, rectal bleeding, and tooth decay).

              c.      Cox v. Hartshorn, 503 F. Supp. 2d 1078 (C.D. Ill. 2007) (alleging
                      that jail officials refused to provide him adequate medical care).

              d.      Catron v. Vermilion County Jail, No. 2:13-cv-02271-HAB (filed
                      Dec. 10, 2013) (alleging jail officials refused to fill his prescription
                      for pain killers to address his chronic pain based on Defendant
                      Hartshorn’s policy).

              e.      Hayes v. Hartshorn, No. 05-2282, 2009 WL 722579 (C.D. Ill. Mar.
                      17, 2009) (alleging that that Nurse Galloway and Defendant
                      Hartshorn failed to provide adequate medical care).

              f.      Smith v. Hartshorn, No. 09-2142, 2009 WL 2195909 (C.D. Ill. July
                      14, 2009) (alleging that jail medical staff and Defendant
                      Hartshorn failed to provide prompt treatment after plaintiff cut
                      his elbow).

              g.      Williams v. Lewellyn, No. 15-CV-2254, 2015 WL 6689643 (C.D.
                      Ill. Nov. 2, 2015) (alleging that jail personnel failed to
                      provide medical treatment after jail guards injured plaintiff
                      arm).

             h.      Dorris v. Hartshorn, No. 08-CV-2041, 2009 WL 2431310 (C.D.
                     Ill. Aug. 6, 2009) (alleging that jail staff unconstitutionally denied
                     plaintiff medical care).

                                             6
       2:19-cv-02209-MMM-JEH # 1             Page 7 of 10




                       i.     Miller v. Hartshorn, No. 18-CV-2050-CSB-EIL (filed Feb. 9,
                              2018)(alleging that jail personnel refused to render medical aid or
                              call an ambulance for a mother that delivered an infant into a toilet
                              bowl).

           42.         The actions of the correctional officers as alleged in this Complaint were
   done pursuant to, and as a result of the above de facto practices, policies and customs.
           43.         Defendant HARTSHORN has final policy-making authority and is
   responsible for the above-described policies, practices and customs.
           44.         The practices, policies and customs described above are widespread,
   permanent and well-settled, and were known, or should have been known, to the
   policymakers of Vermilion County Jail.
           45.         Defendant HARTSHORN acted with deliberate indifference to the rights
of Plaintiff in maintaining, overlooking and preserving the unconstitutional practices, policies
and customs delineated above.
            46.        By his inaction and failure to correct the above-described practices,
policies and customs, Defendant HARTSHORN tacitly approved and thus indirectly authorized
the type of misconduct Plaintiff complains of herein.
            WHEREFORE, Plaintiff asks that this Honorable Court:
                a)     Enter judgment against Defendant HARTSHORN;
                b)     Award Plaintiff compensatory damages, as determined at trial;
                c)     Award Plaintiff attorney’s fees and costs;
                d)     Award such other and additional relief that this Honorable Court deems
                       just and equitable.

                                          COUNT V
                                 (State Law Claim for Battery)

          47.          Plaintiff realleges paragraphs 1 through 27 as if fully set forth herein.
          48.          Defendants FOX, ROBINSON, WALWORTH, PROOTER, INGRAM
  and YOUNG beat Jamie E. Moore and Defendant WALWORTH and tased him.
          WHEREFORE, Plaintiff asks that this Honorable Court:
                                                  7
      2:19-cv-02209-MMM-JEH # 1                Page 8 of 10



            a)           Enter judgment against FOX, ROBINSON, WALWORTH, PROOTER,
                        INGRAM and YOUNG,
           b)           Award Plaintiff compensatory and punitive damages,
           c)           Award costs, and
           d)           Award any further relief that this Honorable Court deems just and
                        equitable.


                                            COUNT VI
                                    (State Claim for Wrongful Death)

      49.        Plaintiff re-alleges the Common Allegations of Fact as if fully set forth herein.

      50.        Jamie E. Moore was is survived by his daughter, Bayleah Moore, and his two
minor children, whom constitute his heirs under Illinois law.
      51.        Decedent Jamie E. Moore was officially pronounced dead on August 1, 2018
      52.        The wrongful death of Jamie E. Moore was proximately caused by the neglect,
default, and/or willful and wanton conduct of the Defendants, as described above, in violation of
740 ILCS § 180/1.
      53.        VERMILION COUNTY and HARTSHORN’s employees failed to properly
 monitor and/or report the declining health of Mr. Moore
      54.        VERMILION COUNTY and HARTSHORN’s employees’ wrongful conduct was
the direct and proximate cause of injury and damage to Mr. Moore and his estate.
      55.        As next of kin, the heirs of Mr. Moore have lost and will continue to lose
pecuniary support, consortium, society, companionship as well as the love and affection of their
cherished father and have incurred funeral and burial experiences as a proximate result of his
wrongful death.
      WHEREFORE, Plaintiff asks that this Honorable Court:
      a)         Enter judgment against VERMILION COUNTY and HARTSHORN,
      b)         Award Plaintiff compensatory and punitive damages,
      c)         Award costs, and
      d)         Award any further relief that this Honorable Court deems just and equitable.
                                                   8
       2:19-cv-02209-MMM-JEH # 1             Page 9 of 10



                                            COUNT VII
                                      (State Law Survival Act)

       56.     Plaintiff re-alleges the Common Allegations of Fact as if fully set forth herein.
       57.     As a further direct and proximate result of all the aforementioned Defendants’
willful a nd wanton conduct and/or omissions, Mr. Moore suffered serious injuries, including but
not limited to severe pain and prolonged suffering prior to his death, subjecting Defendants to
liability pursuant to the Illinois Survival Act, 735 ILCS 5/27-6.
   WHEREFORE, Plaintiff asks that this Honorable Court:
       a)      Enter judgment against Defendants,
       b)      Award Plaintiff compensatory and punitive damages,
       c)      Award costs, and
       d)      Award any further relief that this Honorable Court deems just and equitable.


                                        COUNT VIII
                            (State Law Respondeat Superior Claim)

       58.     The acts of the Defendants described in the above state-law claim for battery and
wrongful death were willful and wanton, and committed in the scope of her employment.
       59.     Pursuant to respondeat superior, Defendant HARTSHORN is liable for its agents’
actions.
       WHEREFORE, Plaintiff demands judgment against Defendant PATRICK, and such
other and additional relief that this Honorable Court deems just and equitable.

                                        COUNT IX
                   (Indemnification Claim pursuant to 745 ILCS 10/9-102)

       60.     The acts of the Defendant-Officers described in the above claims were willful and
wanton, and committed in the scope of employment.
       61.     Pursuant to the Illinois Tort Immunity Act, 745 ILCS 10/9-102, Defendant
VERMILION COUNTY is liable for any judgments in this case arising from the
Defendant-Officers’ actions.
       WHEREFORE, Plaintiff asks that this Honorable Court order Defendant VERMILION
                                                 9
       2:19-cv-02209-MMM-JEH # 1         Page 10 of 10



COUNTY to indemnify the Defendant-Officers for any judgment entered in this case arising
from their actions.
       Jury Trial Demanded

                                                  Respectfully submitted,


                                                  /s/ Louis J. Meyer
                                                  Counsel for the Plaintiff


Louis J. Meyer
Daniel P. Kiss
MEYER & KISS, LLC
311 W. Stratford Drive
Peoria, IL 61614
t. 309.713.3751
f. 312.585.7803




                                             10
